Exhibit 10.88

 

     Cortex Pharmaceuticals, Inc.

Notice of Grant of Stock Options

and Option Agreement

  

ID: 33-0303583

15231 Barranca Parkway

Irvine, CA 92618

(949) 727-3157

 

(Insert grantee name)    Option Number: (Insert option number) (Insert grantee
street address)    Plan: (Insert stock option plan) (Insert grantee City, State,
Zip Code)    ID: (Insert ID)

 

Effective (insert grant date), you have been granted a(n) (insert Incentive or
Non-qualified) Stock Option to buy (insert number of shares) shares of Cortex
Pharmaceuticals, Inc. (the Company) stock at $(insert exercise price) per share.

 

The total option price of the shares granted is $(insert total option price).

 

Shares in each period will become fully vested on the date shown.

 

Shares
(insert number of
shares vesting)   Vest Type
(insert vest type)   Full Vest
(insert date)    Expiration
(insert date)

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted and governed by the terms and conditions of the
Company’s Stock Option Plan as amended and the Option Agreement, all of which
are attached and made a part of this document.

 

         

Cortex Pharmaceuticals, Inc.

      Date          

(Insert grantee name)

      Date

 